DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is a first action on the merits in response to the application filed on 09/20/2021.
Status of Claims
Claims 1-23 filed on 09/20/2021 are currently pending and have been examined in this application.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-23 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-23 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of predictive corruption risk assessment. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “identifying a target for assessing corruption risk; providing a set of misconduct data requests; receiving misconduct input associated with each misconduct data request in the set of misconduct data requests; providing a set of predictive factors data requests; receiving predictive factors input associated with each predictive factors data request in the set of predictive factors data requests, the set of predictive factors data requests statistically correlating with the set of misconduct data requests, each predictive factors data request of the set of predictive factors data requests being from at least one or more categories; aggregating the misconduct input and the predictive factors input; analyzing the aggregated misconduct and predictive factors inputs; and generating a report based on the analysis, the report reflecting the aggregated misconduct and predictive factors inputs”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite Mental Process because an ordinary person can send and receive surveys, analyze surveys, and report misconduct. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 15 and 23 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 15 and 23 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-14 and 16-22 recite a Mental Process because the claimed elements describe a process for corruption risk assessment. As a result, claims 2-14 and 16-22 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. When considered in view of the claim as a whole, the steps of “receiving and providing” do not integrate the abstract idea into a practical application because “receiving and providing” are insignificant extra solution activities to the judicial exception. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 15 and 23 recite substantially similar limitations to those recited with respect to claim 1. Although claim 15 further recites “A system for predictive corruption risk assessment, comprising: processing circuitry configured to” and claim 23 further recites “A non-transitory computer-readable storage medium storing computer-readable”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 15 and 23 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-9 and 11-18 do not include any additional elements beyond those recited by independent claims 1, 15, and 23. As a result, claims 2-14 and 16-22 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. The steps of “receiving and providing” do not amount to significantly more than the abstract idea because “receiving and providing” are well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 15 and 23 recite substantially similar limitations to those recited with respect to claim 1. Although claim 15 further recites “A system for predictive corruption risk assessment, comprising: processing circuitry configured to” and claim 23 further recites “A non-transitory computer-readable storage medium storing computer-readable”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 15 and 23 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-14 and 16-22 do not include any additional elements beyond those recited by independent claims 1, 15, and 23. As a result, claims 2-14 and 16-22 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-11,  and 13-22 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Seefeld et al. (US 20110178836 A1).
1. Seefeld teaches A method for predictive corruption risk assessment, comprising: [Seefeld, Abstract, Seefeld teaches “A computer-implemented method is provided for facilitating a due diligence analysis of a potential business partner of a business entity. The method includes receiving key data regarding a potential business partner. The method further includes facilitating an analysis of the potential business partner, including receiving risk-related data from a user regarding risks associated with the potential business partner, automatically determining a risk class for the potential business partner based at least on the received risk-related data, automatically determining a set of due diligence questions to present to the user based at least on the automatically determined risk class for the potential business partner, and receiving due diligence data from the user in response to the set of due diligence questions”] identifying a target for assessing corruption risk; [Seefeld, Abstract, Seefeld teaches “The method includes receiving key data regarding a potential business partner. The method further includes facilitating an analysis of the potential business partner, including receiving risk-related data from a user regarding risks associated with the potential business partner”] providing a set of misconduct data requests; receiving misconduct input associated with each misconduct data request in the set of misconduct data requests; [Seefeld, Abstract, Seefeld teaches “The method further includes facilitating an analysis of the potential business partner, including receiving risk-related data from a user regarding risks associated with the potential business partner”, wherein the  “receiving risk-related data from a user regarding risks associated with the potential businesspartner” is equivalent to “receiving misconduct input associated with each misconduct data request in the set of misconduct data requests”. See also para. 0026] providing a set of predictive factors data requests; receiving predictive factors input associated with each predictive factors data request in the set of predictive factors data requests, [Seefeld, Abstract, Seefeld teaches “automatically determining a set of due diligence questions to present to the user based at least on the automatically determined risk class for the potential business partner, and receiving due diligence data from the user in response to the set of due diligence questions” wherein providing and receiving predictive factors data] the set of predictive factors data requests statistically correlating with the set of misconduct data requests, [Seefeld, para. 0039, Seefeld teaches “The BPCDD tool may then calculate a total point value for the originator's responses, and determine a predefined risk class based on the total point value. As shown in FIG. 2A, the predefined risk classes may include "higher risk," "medium risk," and "lower risk." A screenshot of example risk classification questions is discussed below with reference to FIG. 17”] each predictive factors data request of the set of predictive factors data requests being from at least one or more categories; [Seefeld, para. 0026, Seefeld teaches “The risk level helps to determine the potential corruption and bribery risk of the potential business partner” wherein predictive factors data requests being from at least one or more categories] aggregating the misconduct input and the predictive factors input; [Seefeld, para. 0039, Seefeld teaches “presenting a set of risk related questions to the originator, with different responses to each question having different predefined point values”] analyzing the aggregated misconduct and predictive factors inputs; [Seefeld, para. 0039, Seefeld teaches “calculate a total point value for the originator's responses, and determine a predefined risk class based on the total point value”] and generating a report based on the analysis, the report reflecting the aggregated misconduct and predictive factors inputs [Seefeld, para. 0027, Seefeld teaches “The BPCDD tool may provide a user interface allowing a user to enter various data, an analysis engine to process the entered data for various aspects of the due diligence, and a reporting engine for reporting the results of such analyses”, Also see para. 0039 “The BPCDD tool may then calculate a total point value for the originator's responses, and determine a predefined risk class based on the total point value”].  
3. Seefeld teaches all of the limitations of claim 1 (as above). Further, Seefeld teaches wherein each misconduct data request of the set of misconduct data requests is from at least one of categories: bribery conduct, false records conduct, bribery intention, and false records intention [Seefeld, para. 0026, Seefeld teaches “In the front end risk assessment phase, the key objective is to determine the respective risk level of the potential business partner. The risk level helps to determine the potential corruption and bribery risk of the potential business partner” wherein corruption and bribery are equivalent to bribery conduct, false records conduct].  
4. Seefeld teaches all of the limitations of claim 1 (as above). Further, Seefeld teaches wherein the one or more categories include demographic data, personal situation, individual motives, and organizational culture [Seefeld, para. 0078, Seefeld teaches “For each listed business partner, BPCDD tool 18 displays the business partner ID, the type of business partner, the business partner name, a business partner country” wherein demographic data].  
5. Seefeld teaches all of the limitations of claim 4 (as above). Further, Seefeld teaches wherein the demographic data includes at least one of age, gender, living condition, family structure, occupation, and country [Seefeld, para. 0078, Seefeld teaches “the business partner name, a business partner country” wherein demographic include country].  
6. Seefeld teaches all of the limitations of claim 4 (as above). Further, Seefeld teaches wherein the personal situation includes at least one of personal bonds, professional bonds, personal ties, professional ties, and personal fines [Seefeld, para. 0072, Seefeld teaches “option allows the user to search for existing business partners and their current due diligence status” wherein professional bonds].  
7. Seefeld teaches all of the limitations of claim 4 (as above). Further, Seefeld teaches wherein the individual motives include at least one of personal norms, descriptive social norms, injunctive social norms, opportunities to violate corruption rules, and opportunities to fulfill job responsibilities without violating corruption rules [Seefeld, para. 0026, Seefeld teaches “the pre-work phase, the due diligence process is initiated and key data regarding the potential business partner, as well as transactional key data (scope and conditions) under which the work will be performed” wherein transactional key data (scope and conditions) under which the work will be performed is equivalent to descriptive social norms, injunctive social norms].  
8. Seefeld teaches all of the limitations of claim 4 (as above). Further, Seefeld teaches wherein the organizational culture includes at least one of ethical climate, bonus culture, and criminogenic nature [Seefeld, para. 0068, Seefeld teaches “algorithms 30 may define rules for determining a risk class for a potential business partner based on the user's responses to risk related questions and/or results of an integrity check performed by the user” wherein results of an integrity check performed by the user is equivalent to criminogenic nature].  
9. Seefeld teaches all of the limitations of claim 1 (as above). Further, Seefeld teaches further comprising analyzing the misconduct input based on social desirability data requests and social desirability inputs to determine whether the misconduct input is false and/or socially desirable [Seefeld, para. 0026, Seefeld teaches “ In the front end risk assessment phase, the key objective is to determine the respective risk level of the potential business partner. The risk level helps to determine the potential corruption and bribery risk of the potential business partner. In the due diligence questionnaire phase, additional information on the potential business partner and its business activities is collected to provide an adequate basis for an approval decision” wherein additional information on the potential business partner and its business activities is collected to provide an adequate basis for an approval decision is equivalent to social desirability data requests and social desirability inputs].  
10. Seefeld teaches all of the limitations of claim 1 (as above). Further, Seefeld teaches further comprising analyzing the predictive factors input based on social desirability data requests and social desirability inputs to determine whether the predictive factors input is false and/or socially desirable [Seefeld, para. 0030, Seefeld teaches “The risk assessment phase may also include an integrity check regarding the potential business partner, in which the BPCDD tool prompts the user to perform Internet searches regarding the potential business partner” wherein integrity check regarding the potential business partner is equivalent to social desirability data requests].  
11. Seefeld teaches all of the limitations of claim 1 (as above). Further, Seefeld teaches further comprising determining whether the target is presented with at least one of data requests, social desirability data requests, and factors [Seefeld, para. 0026, Seefeld teaches “In the due diligence questionnaire phase, additional information on the potential business partner and its business activities is collected to provide an adequate basis for an approval decision. In the approval phase, the potential business partner is approved or rejected on the basis of the information collected during the first three phases” wherein the target is presented with at least one of data requests].  
13. Seefeld teaches all of the limitations of claim 1 (as above). Further, Seefeld teaches wherein the analysis is performed by a regression formula, the regression formula correlating predictive factors with admitted misconduct [Seefeld, para. 0039, Seefeld teaches “The BPCDD tool may then calculate a total point value for the originator's responses, and determine a predefined risk class based on the total point value” wherein total point value is equivalent to a regression formula].  
14. Seefeld teaches all of the limitations of claim 1 (as above). Further, Seefeld teaches further comprising predicting, by a regression formula, is created that predicts whether a respondent has engaged in admitted misconduct [Seefeld, para. 0039, Seefeld teaches “The BPCDD tool may then calculate a total point value for the originator's responses, and determine a predefined risk class based on the total point value” wherein determine a predefined risk class based on the total point value is equivalent to whether a respondent has engaged in admitted misconduct].
Regarding claim 15, the claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise. Claim 1 is a method claim while claim 15 is directed to a system which is anticipated by Seefeld para. 0059.
Regarding claims 16-21 and 22, claims 16-21 and 22 recite substantially similar limitations as claim 3-8 and 13, respectively; therefore, claims 16-21 and 22 are rejected with the same rationale, reasoning, and motivation provided above for claims 3-8 and 13, respectively. Claims 3-8 and 13 are method claims while claims 16-21 and 22 are directed to a system which is anticipated by Seefeld para. 0059.
  Regarding claim 23, the claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise. Claim 1 is a method claim while claim 23 is directed to  a non-transitory computer-readable storage medium which is anticipated by Seefeld claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 2 is rejected under 35 U.S.C. 103 as being un-patentable over Seefeld et al. (US 20110178836 A1) in view of Wright (US 8628331 B1).
2. Seefeld teaches all of the limitations of claim 1 (as above). Seefeld does not specifically teach, however, Wright teaches wherein the misconduct input is in a form of a seven-point Likert scale with one being "never" and seven being "often" [Wright, column 50 lines 39-46, Wright teaches “The learner will complete the competency skill importance survey 940Bg and competency skill relevance survey 940Bh which lists the competency 500A elements for the learner's competencies, like the competency text phrases listed in FIGS. 9 through 25 and the Likert scale, with instructions for the learner to score his or her perceived importance and relevance of each competency on the one through five point Likert scale” wherein a Likert scale survey]
Seefeld teaches analyzing potential business partners, including performing risk analyses of potential business partners and Wright teaches learning of occupational performance for competency based education and work force performance. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Seefeld to incorporate the teaching of Wright by providing a survey in the form of Likert scale.  The motivation to combine Seefeld with Wright has the advantage where the learner will complete the competency skill interest survey by ranking his or her perceived top ten most interesting competency skills as well as his or her perceived top ten least interesting competency skills form a list of the competency elements for the learner's competencies [Wright, column 50 lines 46-52]. 
Claim 12 is rejected under 35 U.S.C. 103 as being un-patentable over Seefeld et al. (US 20110178836 A1) in view of Gressel et al. (US 20110145570 A1).
12. Seefeld teaches all of the limitations of claim 1 (as above). Seefeld does not specifically teach, however, Gressel teaches further comprising identifying and providing an input collection environment that is secure, confidential and anonymous  [Gressel, para. 0022, Gressel teaches “embodiments of the present invention maintain confidentiality and optional anonymity through the use of secure hardware and software, and well-known cryptographic methods” wherein confidential survey]
Seefeld teaches analyzing potential business partners, including performing risk analyses of potential business partners and Gressel teaches authenticating and validating abstracted and anonymous user personal information for qualifying a user to access restricted network sites, such as chat rooms and the like, and for use in statistical social surveys. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Seefeld to incorporate the teaching of Gressel by providing a confidential survey.  The motivation to combine Seefeld with Gressel has the advantage of allowing network users to acquire various authenticated certificates that convey different subsets of personal information, including certified personal information abstracts which do not reveal their identity [Gressel, para. 0013]. 
  Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623